                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF FLORIDA

                          Case No. 18-20223-Civ-TORRES


ZORAIDA CATANO,

             Plaintiff,

v.

PAULINE CAPUANO and
TRAVIS SCHIRATO,

            Defendants.
______________________________________/

        ORDER ON DEFENDANT’S MOTION TO STAY DISCOVERY

      This matter is before the Court on Pauline Capuano’s (“Defendant”) motion to

stay discovery [D.E. 145] pending resolution of her motion to dismiss. [D.E. 142].

Zoraida Catano (“Plaintiff”) responded to Defendant’s motion on November 7, 2019

[D.E. 148] to which Defendant replied on November 14, 2019.              [D.E. 152].

Therefore, Defendant’s motion is now ripe for disposition. After careful

consideration of the motion, response, reply, relevant authority, and for the reasons

discussed below, Defendant’s motion is DENIED.

                              I.     BACKGROUND

      In 2006, Mauricio Capuano (“Mr. Capuano”), as the sole shareholder,

incorporated his company, GSA Realty. [D.E. 1 at ¶¶ 10, 12]. A few months after

GSA Realty’s formation, the company purchased real property (the “Property”) in




                                         1
Miami for $2,600,000.1 See id. at ¶ 11. In 2007, Mr. Capuano separated from his

wife, Mrs. Capuano, and remained estranged from her until his death in January

2014.    See id. at ¶ 13.   After the separation, Mr. Capuano began a romantic

relationship with Plaintiff, in Guatemala, which resulted in a daughter who was

born in November 2008.          In the meantime, Mrs. Capuano moved to the

Netherlands.

        Several years later, in October 2013, Travis Schirato (“Mr. Schiarto”), Mrs.

Capuano’s nephew and a convicted felon, executed a purchase and sale agreement,

to sell GSA Realty’s Miami property to Laurinus Pierre and Michele Jean Gilles for

$2,300,000. At the time, Mr. Schirato held no position with GSA Realty nor did he

have any ownership interest in the company. A few months later, Mr. Capuano

died in Miami on January 2, 2014.         According to Mr. Capuano’s 2009 will –

submitted for probate in Guatemala – he devised half of his estate to Plaintiff and

the other half to his adult daughter, Graziela Capuano.2

        After Mr. Capuano’s death, Plaintiff alleges that Defendants held a series of

telephone calls in which they discussed the pending sale of the Property, agreed to

embezzle the proceeds from GSA Realty, and to conceal the embezzlement through

a series of transfers and financial transactions. Purporting to act on GSA Realty’s

behalf, Mr. Schirato, nearly three months after Mr. Capuano’s death, attended the

closing of the sale, receiving $300,000 on behalf of GSA Realty and obtaining a

promissory note from the buyers for $2,000,000, also payable to GSA Realty.


1       The Property is located at 12901 Biscayne Bay Drive, Miami, Florida 33161.
2       Mr. Capuano executed his will five years prior to his death.
                                          2
      Immediately after the closing on March 25, 2014, Mr. Schirato transferred

the $300,000 from GSA Realty to himself or corporate entities under his control.

Mr. Schirato then transferred $114,000, out of the $300,000, to Mrs. Capuano who

then transferred those funds to a personal bank account in Guatemala. Plaintiff

believes that, thereafter, Mr. Schirato transferred $26,666.68 in interest payments

on the property to himself or his corporate entities. Subsequently, without any

authority to do so, Mr. Schirato advised the buyers, by letter, that servicing of the

loan was being transferred from GSA Realty to Mr. Schirato, individually. After the

buyers sent him another series of interest payments, totaling $40,000.02, Mr.

Schirato sent them another letter, stating that he had assigned the next thirty-six

payments to two individuals in New York.

      A short time later, on August 20, 2014, Mr. Schirato executed a balloon note

endorsement and assignment of mortgage deed, in exchange for a substantial sum,

purporting to assign the note from GSA Realty to the individuals in New York.

Thereafter, Plaintiff alleges that Mrs. Capuano and Mr. Schirato persisted in

conspiring to hide the embezzled funds, with Mrs. Capuano making false

representations to the probate court and further impeding the recovery of estate

assets, continuously through the time of the filing of Plaintiff’s complaint.

                                  II.    ANALYSIS

      On September 25, 2019, Defendant filed a motion to dismiss Plaintiff’s

complaint for lack of subject matter jurisdiction and for failure to state a claim.

[D.E. 142].   Afterwards, Plaintiff served Defendant with interrogatories and a



                                           3
request for production to determine where Defendant is domiciled for purposes of

diversity jurisdiction. Defendant then filed a motion to stay discovery because the

discovery requested seeks sensitive and invasive financial information. Defendant

claims that her motion to dismiss disposes of the entire action and that the Court

should not permit anymore discovery given the burdensome costs that Defendant

has incurred in litigating this case. Therefore, Defendant requests that discovery be

stayed and that the Court dispose of the pending motion to dismiss.

      The Court “has broad discretion to stay proceedings as an incident to its

power to control its own docket.” Clinton v. Jones, 520 U.S. 681, 706 (1997); Landis

v. N. Am. Co., 299 U.S. 248, 254 (1936) (“[T]he power to stay proceedings is

incidental to the power inherent in every court to control the disposition of the

causes on its docket with economy of time and effort for itself, for counsel, and for

litigants.”); Chrysler Int’l Corp. v. Chemaly, 280 F.3d 1358, 1360 (11th Cir. 2002)

(“At the outset, we stress the broad discretion district courts have in managing their

cases.”); Johnson v. Bd. of Regents of Univ. of Georgia, 263 F.3d 1234, 1269 (11th

Cir. 2001) (“[W]e accord district courts broad discretion over the management of

pre-trial activities, including discovery and scheduling.”). Additionally, “[m]atters

pertaining to discovery are committed to the sound discretion of the district court.”

Patterson v. United States Postal Serv., 901 F.2d 927, 929 (11th Cir. 1990).

      To prevail on a motion to stay, Defendant must demonstrate reasonableness

and good cause. “While overall stays of discovery may be rarely granted, courts

have held good cause to stay discovery exists wherein ‘resolution of a preliminary



                                          4
motion may dispose of the entire action.”’ Nankivil v. Lockheed Martin Corp., 216

F.R.D. 689, 692 (M.D. Fla.), aff’d, 87 F. App’x 713 (11th Cir. 2003) (emphasis added)

(quoting Association Fe Y Allegria v. Republic of Ecuador, 1999 WL 147716

(S.D.N.Y. Mar. 16, 1999)); see also Patterson, 901 F.2d at 927 (holding district court

did not abuse its discretion by staying discovery where pending dispositive motions

gave court enough information to ascertain further discovery not likely to produce a

genuine issue of material fact); Feldman v. Flood, 176 F.R.D. 651 (M.D. Fla. 1997)

(holding stay of discovery not appropriate unless pending dispositive motion would

dispose of entire action); Spencer Trask Software and Information Services, LLC v.

Rpost International Limited, 206 F.R.D. 367 (S.D.N.Y. 2002) (holding good cause for

discovery stay exists where dispositive motion has been filed and stay is for short

time period that does not prejudice opposing party); Simpson v. Specialty Retail

Concepts, Inc., 121 F.R.D. 261 (M.D.N.C. 1988) (setting up balancing test for stays

of discovery).

      “In evaluating whether the moving party has met its burden, a court ‘must

balance the harm produced by a delay in discovery against the possibility that the

[dispositive] motion will be granted and entirely eliminate the need for such

discovery.’” Bocciolone v. Solowsky, 2008 WL 2906719, at *2 (S.D. Fla. July 24,

2008) (emphasis added) (quoting McCabe v. Foley, 233 F.R.D. 683, 685 (M.D. Fla.

2006)). This means that courts generally take a “preliminary peek at the merits of

[the] dispositive motion to see if it appears to be clearly meritorious and truly case

dispositive.” Feldman, 176 F.R.D. at 652-53. It is also well established that a stay



                                          5
is rarely granted unless resolution of the motion will dispose of the entire case. See

Gibbons v. Nationstar Mortg. LLC, 2015 WL 12840959, at *1 (M.D. Fla. May 18,

2015) (“Overall, stays of discovery are seldom granted, but courts have held that

good cause to stay discovery exists when resolution of a dispositive motion may

dispose of the entire action.”) (citing Patterson, 901 F.2d at 929 (holding that the

district court did not abuse its discretion by staying discovery where a pending

dispositive motion gave the court enough information to ascertain that further

discovery was not likely to produce a genuine issue of material fact); Feldman, 176

F.R.D. at 652–53 (holding that a stay of discovery was not appropriate where

pending motion to dismiss was not case dispositive)).

      Here, there is an open question as to whether the Court has diversity

jurisdiction because it is unclear as to where Defendant is domiciled.       Plaintiff

alleges that Defendant is a citizen of the United States and domiciled in Florida.

Defendant argues, however, that she is domiciled in the Netherlands. [D.E. 142].

Defendant also reasons that subject matter jurisdiction does not exist because,

without a federal question3 presented, Plaintiff – as a citizen of Columbia and a

resident of Guatemala – cannot sue another alien in federal court. See Molinos

Valle Del Cibao, C. por A. v. Lama, 633 F.3d 1330, 1340 (11th Cir. 2011)

(“[A]lienage jurisdiction prohibits an alien from suiting another alien in federal

court unless the suit includes U.S. citizens as plaintiffs and defendants.”). Because

it is undisputed that Defendant is domiciled outside of the United States, Defendant


3      Plaintiff’s amended complaint asserts claims for civil theft, constructive
fraud, conversion, breach of fiduciary duty, and conspiracy. [D.E. 138].
                                          6
requests that discovery be stayed to conserve resources for both the parties and the

Court.

         Defendant’s argument, at first blush, is well taken because 28 U.S.C. §

1332(a) was not “intended to extend the reach of the Court’s diversity jurisdiction

beyond      its   traditional   bounds   and     thereby   permit   a   foreign alien to

sue another alien living in another state.” Banci v. Wright, 44 F. Supp. 2d 1272,

1275 (S.D. Fla. 1999). That is, if Defendant is domiciled as a foreign alien, she has

a viable argument that this case may be dismissed in its entirety and that a stay of

discovery is appropriate.       See S.K.Y. Mgmt. LLC v. Greenshoe, Ltd., 2007 WL

201258, at *2 (S.D. Fla. Jan. 24, 2007) (noting that a motion to stay is appropriate

where a pending motion to dismiss will “result in a resolution of the entire case.”).

         But, Defendant’s argument with respect to her domicile is inconsistent with

her prior statements in this case.       When Plaintiff filed her initial complaint in

January 2018, she alleged that Defendant was a resident of the Netherlands. [D.E.

1]. This is consistent with Defendant’s representation in her motion to dismiss for

lack of subject matter jurisdiction. However, when Defendant filed her answer to

Plaintiff’s initial complaint in January 2019, Defendant denied that she was

domiciled in the Netherlands.       [D.E. 54].   It is therefore uncertain as to where

Defendant is domiciled because she previously denied being domiciled in the

Netherlands and now claims the exact opposite in her motion to dismiss.4 Because



4     Plaintiff also suggests that public arrest records establish that Defendant
was the recent holder of a Florida driver license as recent as 2015.


                                            7
there is conflicting evidence in the record as to where Defendant is domiciled, it

would be unwise and premature to dispose of the motion to dismiss until

Defendant’s domicile can be conclusively determined.5

      Defendant then claims that, if the Court takes a preliminary peek at her

motion to dismiss, Plaintiff’s complaint fails to state a claim and should otherwise

be dismissed on res judicata grounds. But, Defendant fails to articulate with any

specificity how Plaintiff’s complaint will be dismissed, and more importantly, how it

will be dismissed with prejudice. See Rubinstein v. Keshet Inter Vivos Tr., 2018 WL

3730868, at *3 (S.D. Fla. Apr. 27, 2018) “[W]e are unconvinced that Plaintiffs’ entire

complaint will be dismissed, and even more doubtful that the pleading will be

dismissed with prejudice.”). In any event, the Court has taken a preliminary peek

at the motion to dismiss and we cannot conclude that the arguments presented are

“clearly meritorious and truly case dispositive.” McCabe, 233 F.R.D. at 685. This

does not mean that Defendant’s arguments lack merit. It merely means that the




5       Defendant also fails to consider that, if the parties are not diverse, the Court
may in its discretion retain the case pursuant to 28 U.S.C. § 1367 because the
Court dismissed the federal question over which the Court had its original
jurisdiction. See Smith v. City of Tallahassee, 2019 WL 5205969, at *4 (11th Cir.
Oct. 16, 2019) (“A federal court has supplemental jurisdiction over state law claims
when they ‘are so related to claims in the action within such original jurisdiction
that they form part of the same case or controversy under Article III of the United
States Constitution.”’) (quoting 28 U.S.C. § 1367(a)). Thus, even if Defendant is not
diverse, the Court is inclined to retain jurisdiction because of the time expended
litigating this case, judicial economy, convenience, fairness, and comity. See Smith
v. City of Tallahassee, 2019 WL 5205969, at *4 (11th Cir. Oct. 16, 2019) (“The court
should consider ‘judicial economy, convenience, fairness, and comity’
in exercising its supplemental jurisdiction.”) (quoting Rowe v. City of Fort
Lauderdale, 279 F.3d 1271, 1288 (11th Cir. 2002)).
                                           8
Court cannot determine – without the entire record presented – that this case

should be dismissed.

      While we recognize the desirability of Defendant to eliminate costs whenever

possible, this case does not present an appropriate opportunity to do so. To the

extent Defendant finds that Plaintiff’s requests are grossly overbroad or unduly

burdensome, Defendant may object or move, if necessary, for a protective order to

assuage the cost of production. See Fed. R. Civ. P. 26. Accordingly, Defendant has

not met her burden and her motion for a stay of discovery is DENIED.

                             III.   CONCLUSION

      For the foregoing reasons, it is hereby ORDERED AND ADJUDGED that

Defendant’s motion to stay discovery pending the outcome of her motion to dismiss

is DENIED. [D.E. 145]

      DONE AND ORDERED in Chambers at Miami, Florida, this 18th day of

November, 2019.


                                            /s/ Edwin G. Torres
                                            EDWIN G. TORRES
                                            United States Magistrate Judge




                                        9
